Citation Nr: 1122074	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  04-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1976 to February 1980.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The case was previously before the Board in July 2006 and November 2009, and was remanded each time for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony before a Decision Review Officer at the RO in September 2003.  He also presented testimony before the undersigned Veterans Law Judge in a videoconference hearing in May 2006.  Transcripts of those hearings are associated with the Veteran's claim folder.


FINDING OF FACT

The Veteran's service-connected disabilities, when considered in light of his education and occupational experience, render him unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  If there is only one disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities include intervertebral disc syndrome, currently rated 60 percent disabling; allergic rhinitis, rated 30 percent disabling; and tonsillitis, which is assigned a noncompensable rating.  His combined rating for all service-connected disabilities is 70 percent.  See 38 C.F.R. § 4.25.  The Veteran meets the schedular prerequisites for assignment of a total rating for compensation purposes.  38 C.F.R. § 4.16(a).  Thus, a total rating will be granted if it is shown that his service-connected disabilities, when considered in light of his education and occupational experience, render him unable to obtain or retain substantially gainful employment.  See 38 C.F.R. § 4.16(b).

On his Application for Increased Compensation Based on Unemployability, the Veteran stated that he completed 12 years of grade school.  He reported that he was most recently employed as a mail clerk by the United States Postal Service from August 1980 to June 2006.

VA outpatient treatment records reflect that in March 2003 the Veteran reported working light duty due to his back disability.  During a VA examination in the same month, the Veteran was determined to be able to perform light duties with modifications that allowed him to change position as needed.  

A private treatment record dated in January 2005 indicates that the Veteran was diagnosed with low back pain, lumbar disc degeneration, lumbar stenosis, and chronic radiculopathy.  The examiner states that the Veteran is unable to work.  

During his May 2006 Board hearing, the Veteran reported that he was unable to work from October 2005 to February 2006 because he was incapacitated and bedridden due to his back disability.  

The claims file contains a February 2006 letter from the Veteran's private physician, which states that the Veteran is "essentially disabled" and "unable to work at this time."  The physician notes that the Veteran is unable to lift very much weight, and he has difficulty with sitting or standing for any length of time.  He states that the Veteran requires frequent position changes and that he will be unable to continue working in his current capacity.  A letter from a second physician, received in February 2006, states that the Veteran is unable to perform the duties of his job because it involves "prolonged standing, stooping, bending, pulling and pushing and lifting heavy objects, or twisting and turning," which activities aggravate his back pain.  The physician states that the Veteran's condition is not static and will likely worsen over time.  A third private physician wrote in February 2006 that he found the Veteran to be disabled and unable to work as a consequence of his service-connected back disability.  He explained that the Veteran may not engage in lifting, stooping, crawling, standing, or sitting for long periods of time.  

The claims file contains a February 2006 letter from the Veteran's supervisor stating that he is no longer able to perform the duties of his position.  A private treatment note dated in January 2008 indicates that the Veteran is "totally temporarily disabled."  

The Veteran was afforded a VA examination of his back in April 2009.  He reported aching pain in his low back that radiated into his right leg.  The Veteran reported severe flare ups which occurred weekly and lasted one to two days.  The examiner noted that the Veteran's back disability had severe effects on his activities of daily living.  He stated that the Veteran was medically retired because his back disability prevents him from performing his occupational duties.  

On VA examination in April 2010, the Veteran reported that he was last employed in 2006 as a mail clerk.  The Veteran left his employment due to his back condition.  The examiner noted that the Veteran had a history of incontinence, as well as leg and foot weakness which resulted in falls.  The examiner stated that the Veteran experienced daily pain that was moderately severe and almost constant, with severe flare ups occurring one to two days per week and resulting in an additional 60 percent disability.  The Veteran had incapacitating episodes 3 to 4 times per month.  He used a cane and a brace and was unable to walk more than a few yards.  The examiner stated that due to his service-connected disabilities the Veteran had decreased mobility, decreased manual dexterity, problems lifting and carrying, decreased strength, and pain in his lower extremities.  His disability had a significant effect on his occupational activities.  The examiner stated that the Veteran "should be tried working at a sedentary job according to his mental and physical abilities."

Affording the Veteran the full benefit of the doubt, the Board finds that he is entitled to TDIU benefits.  The record shows that the Veteran's only significant post-service work experience is as a postal clerk in which prolonged standing and lifting are required.  Numerous private physicians have opined that he is unable to work due to his back disability.  Despite the VA examiner's suggestion that the Veteran attempt sedentary work, his documented inability to sit or stand for any significant length of time as a result of his service connected disabilities essentially precludes all forms of gainful employment consistent with his education and work history.  For this reason, TDIU is warranted.


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to TDIU is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


